Pee Cueiam,
The learned court below charged the jury that the defendants were liable to pay the unpaid remainder of the second year’s rent, and for that amount a verdict was rendered. As to the rest of the plaintiff’s claim founded upon a holding' over without *166notice for several successive years, the court told the jury that the question for them was whether the defendants continued upon the premises and remained in possession after the expiration of the second year, adding that if they did they were liable, and if they did not they were not liable. There was evidence upon this subject sufficient, as we think, to carry the question to the jury, and the jury has found upon all the testimony, that the lessees did not remain in possession after the end of the second year. We do not see any error in the submission of this question and we are therefore of opinion that the judgment should be affirmed. There was quite considerable testimony given showing notice of the intention to quit by the lessee if certain obstructions to the use of the sign were not removed, and that they were not removed, also to the effect that the lessee ceased using the place after September 15, 1892, and also that the lessors accepted compensation for the use of the place from other partiés. The effect of all this testimony was for the jury. The assignments of error are dismissed.
Judgment affirmed.